Me. Justice Yantis delivered the opinion of the court: Claimant, an Illinois corporation, at the request of O. J. Schneider, District Landscape Engineer, Division of Highways, Department of Public Works and Buildings, of the State of Illinois, furnished to the Highway Division at Elgin, Illinois certain nursery stock as shown by itemized statement filed herein. The nursery stock was duly delivered, accepted by the Highway Department and used by it along the highways of the State. Claimant submitted an invoice to the Division of Highways on March 21, 1938 but said invoice was not vouchered for payment, for the reason that on September 30, 1937 the appropriation from which said items were payable had lapsed. It appears that sufficient funds remained in the appropriation at that time from which said account could have been properly paid, and further that the bill submitted for such nursery stock was the customary and reasonable charge therefor. Claimant is legally entitled to payment of the amount of its bill and an award is hereby made in favor of claimant therefor, in the sum of Seven Hundred Ninety-seven ($797.00) Dollars.